By JUDGE DONALD H. KENT
This matter came before the Court upon the plaintiff’s motion for a default judgment and upon the defendant’s motion for leave to file responsive pleadings.
The Court finds that the defendant failed to respond previously due to an inadvertent omission; that the defendant was not engaged in dilatory tactics; and that an extension would not prejudice the plaintiff.
[The defendant] will be granted ten days from the date of this letter within which to file responsive pleadings.